Case: 18-13914   Date Filed: 08/27/2019   Page: 1 of 15


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 18-13914
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:17-cv-00999-AT



COLETTE MAUREEN HILLIARY,

                                                           Plaintiff-Appellant,

                                  versus

FLIGHTSAFETY INTERNATIONAL, INC.,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (August 27, 2019)



Before MARCUS, BRANCH, and EDMONDSON, Circuit Judges.
               Case: 18-13914       Date Filed: 08/27/2019       Page: 2 of 15




PER CURIAM:


       Plaintiff Colette Hilliary, proceeding pro se, 1 appeals the district court’s

grant of summary judgment in favor of her former employer, FlightSafety

International, Inc. (“FSI”). Plaintiff filed a civil action against FSI, asserting

claims for race discrimination and for retaliation in violation of Title VII of the

Civil Rights Act, 42 U.S.C. § 2000e, et seq. (“Title VII”), and 42 U.S.C. § 1981. 2

No reversible error has been shown; we affirm.

       Plaintiff (a black female) was employed by FSI for over nineteen years. At

all times pertinent to this appeal, Plaintiff worked as a Program Manager for the

Cabin Safety Department in Atlanta (“Department”). In this role, Plaintiff

managed two full-time employees (both of whom were white) and three part-time

employees (two of whom were black and one of whom was white).

       In March 2015, one of Plaintiff’s full-time employees -- Winifred Darsey (a

white female) -- complained to FSI that Plaintiff gave preferential treatment to


1
  We construe liberally pro se pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263
(11th Cir. 1998).

2
  In her complaint, Plaintiff also alleged against FSI claims for gender discrimination and for
hostile work environment. Because Plaintiff raises no challenge to the district court’s grant of
summary judgment in favor of FSI on these claims, Plaintiff’s gender-discrimination and hostile-
work-environment claims are not before us on appeal.
                                                  2
              Case: 18-13914     Date Filed: 08/27/2019    Page: 3 of 15


Plaintiff’s two black employees. In April 2015, Darsey complained again about

racial discrimination by Plaintiff.

      FSI’s human resources department investigated Darsey’s April 2015

complaint. FSI concluded that Darsey’s complaints of racial discrimination were

unfounded; but the investigation raised other concerns about Plaintiff’s

management style. As a result, Plaintiff says she was placed on a “Performance

Improvement Plan,” pursuant to which Plaintiff was instructed to work with

Plaintiff’s supervisors to improve her management and communication skills.

      In June 2015, Darsey complained to FSI about alleged timekeeping errors

involving Plaintiff’s two part-time black employees. At the time, FSI had no

official policy in place about lunch breaks for part-time employees. As a result of

Darsey’s complaint, however, FSI implemented a new policy disallowing part-time

employees from being paid for lunch breaks. FSI then required all three of

Plaintiff’s part-time employees to submit their timesheets directly to FSI’s human

resources department -- instead of to Plaintiff; this practice caused Plaintiff

embarrassment.

      In September 2015, Plaintiff made a formal complaint to FSI’s Senior Vice

President and General Counsel, in which Plaintiff claimed for the first time that

FSI had discriminated against her based on her race. Following an investigation,

                                           3
              Case: 18-13914    Date Filed: 08/27/2019    Page: 4 of 15


FSI determined that Plaintiff’s allegations of race discrimination were

unsubstantiated.

      In December 2015, Plaintiff filed a complaint with the Equal Employment

Opportunity Commission (“EEOC”), alleging discrimination based on race,

harassment, and retaliation. FSI received notice of Plaintiff’s EEOC charge on 6

January 2016.

      Meanwhile, in November 2015, FSI decided to move a simulator from

Orlando to Atlanta. Sometime in late 2015, FSI also made a business decision to

close Plaintiff’s Department. As a result of closing the Department, FSI laid off all

six of the Department’s employees (including Plaintiff). FSI says it decided to

close the Department because it needed physical space for the Orlando simulator

and because of the Department’s declining revenue.

      In February 2017, Plaintiff applied for an instructor position at FSI’s

Savannah office. The Savannah position involved teaching others to work on

corporate aircraft. Plaintiff -- who had no experience working on corporate aircraft

-- was not selected for the position. In June 2017, FSI hired a candidate for the

Savannah position who had substantial corporate aircraft experience. In July 2017,

Plaintiff filed a second EEOC charge, alleging that FSI failed to rehire her for the

Savannah position in retaliation for Plaintiff’s complaints about discrimination.

                                          4
              Case: 18-13914     Date Filed: 08/27/2019    Page: 5 of 15


      After Plaintiff filed suit, the magistrate judge -- in a 50-page report and

recommendation (“R&R”) -- recommended granting FSI’s motion for summary

judgment. About Plaintiff’s claims for race discrimination and for retaliation, the

magistrate judge concluded that Plaintiff had failed to establish a prima facie case

and that Plaintiff had failed to demonstrate that FSI’s proffered reasons were

pretextual.

      The district court adopted the R&R’s statement of facts and addressed in

detail Plaintiff’s objections to the R&R. The district court then granted summary

judgment in favor of FSI on Plaintiff’s claims for race discrimination and

retaliation. In doing so, the district court assumed arguendo that Plaintiff had

established a prima facie case but concluded that Plaintiff had failed to satisfy her

burden of showing pretext.



                                           I.



      On appeal, Plaintiff first contends that the district court erred in addressing

the merits of Plaintiff’s retaliatory failure-to-rehire claim: a claim based on

Plaintiff’s not being hired for the Savannah position. Plaintiff says her failure-to-

rehire claim is outside the scope of this civil action because that charge was still

                                           5
               Case: 18-13914      Date Filed: 08/27/2019     Page: 6 of 15


pending before the EEOC and because the EEOC had not yet issued a right-to-sue

letter on that claim.

       Generally speaking, a plaintiff must file a complaint with the EEOC and

receive a right-to-sue letter from the EEOC before filing a Title VII action in

federal district court. Pinkard v. Pullman-Standard, 678 F.2d 1211, 1215 (5th Cir.

Unit B 1982). Receipt of an EEOC right-to-sue letter, however, is not a

jurisdictional prerequisite that -- if not satisfied -- strips the district court of subject

matter jurisdiction. Id. at 1216. Instead, the receipt of a right-to-sue letter is a

condition precedent subject to equitable modification, including waiver, estoppel,

and equitable tolling. Id.

       That the EEOC issued no right-to-sue letter in response to Plaintiff’s July

2017 charge is no automatic bar to the district court’s subject-matter jurisdiction.

See id. Nor is Plaintiff’s right to sue on her failure-to-rehire claim conditioned on

the EEOC first conducting a full investigation of Plaintiff’s charge. See Sims v.

MacMillan, 22 F.3d 1059, 1063 (11th Cir. 1994).

       In her civil complaint, construed liberally, Plaintiff asserted that FSI refused

to consider Plaintiff’s application for the Savannah position in retaliation for

Plaintiff’s complaints of discrimination. Contrary to Plaintiff’s assertion on

appeal, both parties had an opportunity to -- and did -- conduct discovery on

                                             6
              Case: 18-13914     Date Filed: 08/27/2019    Page: 7 of 15


Plaintiff’s failure-to-rehire claim. Both parties also fully briefed this claim in the

district court. Under the circumstances of this case, we cannot say that the district

court erred in addressing the merits of Plaintiff’s failure-to-rehire claim in the

absence of a right-to-sue letter from the EEOC.



                                           II.



      We review de novo the district court’s grant of summary judgment. Ave.

CLO Fund, Ltd. v. Bank of Am., N.A., 723 F.3d 1287, 1293 (11th Cir. 2013). We

view the evidence and draw all reasonable inferences in the light most favorable to

the non-moving party. Id. at 1294.



      A. Race Discrimination



      Title VII makes it unlawful for an employer to discriminate on the basis of

an employee’s race. 42 U.S.C. § 2000e-2(a)(1). The elements of a section 1981

race discrimination claim in the employment context are the same as the elements

of a Title VII disparate treatment claim. Rice-Lamar v. City of Ft. Lauderdale, 232

F.3d 836, 843 n.11 (11th Cir. 2000). Plaintiff bears the ultimate burden of proving

                                           7
              Case: 18-13914     Date Filed: 08/27/2019   Page: 8 of 15


-- by a preponderance of the evidence -- that FSI discriminated unlawfully against

her. See Crawford v. Carroll, 529 F.3d 961, 975 (11th Cir. 2008).

      Because this case involves only circumstantial evidence of discrimination,

we apply the burden-shifting framework established in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973). See Alvarez v. Royal Atl. Developers, Inc., 610

F.3d 1253, 1264 (11th Cir. 2010). Under this framework, the plaintiff must first

establish a prima facie case of discrimination, which creates a presumption of

unlawful discrimination against the employee. Id. The employer may then rebut

that presumption with legitimate, nondiscriminatory reasons for the adverse

employment acts. Id. The burden then shifts to the employee to produce evidence

sufficient to create a genuine issue of material fact that the employer’s articulated

reasons are a pretext for unlawful discrimination. Id.

      In this appeal, we focus on the third step of the McDonnell Douglas

analysis: whether Plaintiff satisfied her burden of showing that FSI’s legitimate,

nondiscriminatory reasons were pretextual. To show pretext, a plaintiff must

present evidence sufficient “to permit a reasonable factfinder to conclude that the

reasons given by the employer were not the real reasons for the adverse

employment decision.” Combs v. Plantation Patterns, 106 F.3d 1519, 1528 (11th

Cir. 1997). The plaintiff does so by showing “weaknesses, implausiblities,

                                           8
              Case: 18-13914      Date Filed: 08/27/2019     Page: 9 of 15


inconsistencies, incoherencies, or contradictions in the employer’s rationale.”

Holland v. Gee, 677 F.3d 1047, 1055-56 (11th Cir. 2012).

      “Provided that the [employer’s] proffered reason is one that might motivate

a reasonable employer, an employee must meet that reason head on and rebut it,

and the employee cannot succeed by simply quarreling with the wisdom of that

reason.” Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc)

(stressing that “federal courts do not sit as a super-personnel department that

reexamines an entity’s business decisions.”). We have said that “[a]n employer

may fire an employee for a good reason, a bad reason, a reason based on erroneous

facts, or for no reason at all, as long as its action is not for a discriminatory

reason.” Alvarez, 610 F.3d at 1266 (citation and alteration omitted). The pretext

inquiry centers only on the employer’s beliefs, “not on reality as it exists outside of

the decision maker’s head.” Id.

      FSI presented two legitimate, nondiscriminatory reasons for closing the

Department: (1) the Department’s declining revenue and (2) the need for additional

space in Atlanta for the Orlando simulator. Because both reasons would motivate

a reasonable employer, Plaintiff must meet these reasons head on and rebut them.

See Chapman, 229 F.3d at 1030.




                                            9
               Case: 18-13914        Date Filed: 08/27/2019        Page: 10 of 15


       Plaintiff first disputes FSI’s determination that the Department experienced

declining revenues.3 But Plaintiff’s own evidence showed that between 2010 and

2015, the Department’s revenue dropped from over $1,360,000 to about $750,000.

That revenue improved some between 2013 and 2015 is insufficient to contradict

FSI’s conclusion about an overall downward trend in the Department’s revenue.

       Plaintiff also disputes that the transfer of the Orlando simulator necessitated

closing the Department. Plaintiff says that FSI continued to conduct cabin safety

training in Atlanta after the Orlando simulator was installed. Nothing evidences,

however, that FSI maintained a cabin safety training department in Atlanta:

Plaintiff’s evidence shows only that FSI would on occasion arrange for an

instructor to travel to Atlanta to provide training. Plaintiff also asserts that the FSI

could have made room for the Orlando simulator -- without closing the Department

-- if FSI had removed one of the existing cabin training devices.

       Plaintiff disagrees with the wisdom of FSI’s business decisions; but that

disagreement is not enough to show pretext. See Chapman, 229 F.3d at 1030. FSI

was free to close the Department and to terminate Plaintiff’s employment for any


3
  On appeal, Plaintiff contends that the district court erred in denying her an opportunity to file a
motion to compel FSI to produce more detailed financial records. The record evidences that the
magistrate judge conducted a telephone conference about a discovery dispute. Plaintiff says that,
during the conference, the magistrate judge disagreed with Plaintiff’s argument that additional
financial records were necessary to prove pretext. Nothing evidences, however, that Plaintiff
was prevented from filing a motion to compel.
                                                  10
               Case: 18-13914        Date Filed: 08/27/2019       Page: 11 of 15


reason so long as the reason was not a discriminatory one. Plaintiff has failed to

show that FSI’s proffered reasons are so implausible, inconsistent, or incoherent

that a reasonable factfinder could infer that the reasons were untrue or a pretext for

discrimination. Nor has Plaintiff presented evidence tending to show that FSI’s

business decision was motivated by discriminatory animus. 4

       Because Plaintiff has failed to satisfy her burden of establishing pretext, we

affirm the district court’s grant of summary judgment in favor of FSI on Plaintiff’s

claims for race discrimination.



       B. Retaliation



       Employers are barred from retaliating against an employee because she

opposed a practice made unlawful by Title VII or for making a charge of

discrimination. See 42 U.S.C. § 2000e-3(a). We apply the McDonnell Douglas

burden-shifting framework to retaliation claims based on circumstantial evidence.

Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1181 (11th Cir. 2010).

       To establish a prima facie case for retaliation under Title VII or section

1981, a plaintiff must show that she engaged in statutorily protected activity and

4
 To the contrary, we note that Plaintiff testified that she believed FSI closed the Department to
avoid litigation from Darsey: not to discriminate against Plaintiff based on Plaintiff’s race.
                                                  11
               Case: 18-13914       Date Filed: 08/27/2019       Page: 12 of 15


that she suffered a materially adverse employment act that was causally related to

the protected activity.5 Chapter 7 Tr. v. Gate Gourmet, Inc., 683 F.3d 1249, 1258

(11th Cir. 2012). To establish a materially adverse employment act, a “plaintiff

must show that a reasonable employee would have found the challenged action

materially adverse.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68

(2006). Title VII “protects an individual not from all retaliation, but from

retaliation that produces an injury or harm.” Id. at 67. “An employee’s decision to

report discriminatory behavior cannot immunize that employee from those petty

slights or minor annoyances that often take place at work and that all employees

experience.” Id. at 68.

       Once a plaintiff establishes a prima face case of retaliation, the employer

must articulate a legitimate, non-retaliatory reason for the challenged employment

act. Brown, 597 F.3d at 1181. Then, in the light of that stated reason, the burden

shifts to the plaintiff to offer evidence that the employer’s stated reason is

pretextual. Id. at 1181-82.

       In considering Plaintiff’s retaliation claim, the district court identified three

“materially adverse employment acts”: (1) FSI’s alleged failure to promote


5
 On appeal, Plaintiff argues that the district court erred in concluding that complaints Plaintiff
made to FSI’s human resources department and to Plaintiff’s supervisors about Darsey in April,
May, and July 2015 constituted no “protected activity.” Because resolution of this issue would
not impact on our decision about Plaintiff’s claims, we need not address this argument on appeal.
                                                 12
             Case: 18-13914     Date Filed: 08/27/2019    Page: 13 of 15


Plaintiff; (2) the closure of the Department and the termination of Plaintiff’s

employment; and (3) FSI’s failure to rehire Plaintiff for the Savannah position. On

appeal, Plaintiff contends that the district court also should have considered as

“materially adverse” three other employment acts: Plaintiff’s placement on a

Performance Improvement Plan, FSI’s implementation of the new timesheet

policy, and FSI’s proposed severance agreement. We disagree.

      Plaintiff has failed to demonstrate that these last three complained-of

employment acts resulted in more than trivial injury or harm. Nothing evidences

that these employment acts resulted in formal or lasting discipline, a bad

performance review, a loss of benefits or pay, or anything more than a minor

change in Plaintiff’s responsibilities. Plaintiff testified only that the Performance

Improvement Plan placed her under additional scrutiny and that the new timesheet

policy was “embarrassing” and “created a sense of distrust.” On this record,

Plaintiff cannot show that these complained-of acts were “materially adverse” for

purposes of establishing a claim for retaliation under Title VII or section 1981.

      About Plaintiff’s failure-to-promote claim, Plaintiff contends that the district

court failed to view the record in her favor and, instead, accepted FSI’s proffered

reason for the alleged rescission of Plaintiff’s promotion. Plaintiff’s argument is

unsupported by the record.

                                          13
              Case: 18-13914    Date Filed: 08/27/2019   Page: 14 of 15


      In considering Plaintiff’s failure-to-promote claim, the district court applied

properly the McDonnell-Douglas framework. The district court focused on

whether Plaintiff had satisfied her burden of showing that FSI’s proffered reason --

that no position existed into which Plaintiff could have been promoted -- was

pretextual.

      Consistent with Plaintiff’s testimony, the district court acknowledged that

Plaintiff had talked with her supervisor about the possibility of a promotion, but

also that the position would only become available after someone left the company.

The district court also considered Plaintiff’s contention that FSI allowed for the

creation of internal positions and for internal promotions without a formal posting

of a position. The district court determined, however, that this evidence failed to

rebut head-on FSI’s stated reason that no position was available. On this record,

we cannot conclude that the district court erred in construing the evidence or in

applying the applicable law to the facts of this case.

      As we have already discussed, the record likewise supports the district

court’s determination that Plaintiff failed to satisfy her burden of showing that

FSI’s stated reasons for the other material adverse employment acts were

pretextual. We affirm the grant of summary judgment in favor of FSI on Plaintiff’s

claims for retaliation.

                                          14
    Case: 18-13914   Date Filed: 08/27/2019   Page: 15 of 15


AFFIRMED.




                              15